DETAILED ACTION
The communication dated 11/5/20 has been entered and fully considered
Claims 20-22, 26, 27, 30, 31, 35, and 36 have been amended.  Claims 20-40 are pending.  Claim 33 is withdrawn.

Response to Amendment
The 112(b) rejections have been withdrawn in light of the applicant’s amendments and arguments. 
The amendments to the claims do not overcome the 103 rejections of the previous office action.

Response to Arguments
The applicant argues that even if Radermacher teaches a method using a polypropylene-based polymer, the reference fails to disclose or make obvious a method for manufacturing a polymer article comprising injecting or extruding a molten polyethylene-based polymer, as the polyethylene component is just a component of a polyolefin composition.
The examiner argues that even if either polypropylene or polyethylene is just a component of the polyolefin compound, this still indicates that the polyolefin compound is either polypropylene-based or polyethylene-based under broadest reasonable interpretation.

The applicant argues that Van Erp does not teach the limitations of the claims as it measures the Wi and De numbers with the application of shear during cooling and is not relevant to the question of how to get morphological changes already in a flowing melt at processing temperatures at which crystallization would never have happened under quiescent conditions.
The examiner argues that Van Erp teaches that both the Weissenberg and Deborah number in Van Erp are high (>50) during injection molding since it is known in the art that injection molding occurs at high pressures and these flow conditions will induce crystallization. Van Erp also teaches that the Deborah number is defined to characterize transient flow/start-up behavior, so the time Deborah number will be large when crystallization is induced from high shear/high pressure of injection.

The applicant argues that there is no motivation to combine Kubat with the cited references because Kubat only discloses pressures within the range of 250 to 800 MPa whereas the instant claims requires the range of 0 to 500 MPa.
The examiner argues that the prior art range overlaps the claimed range, so a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Further, the applicant does not provide argument or evidence as to why the prior art range would not be prima facie obvious.

The applicant argues that claim 22 and Gupta differ in that Gupta does not teach to use a processing temperature higher than the crystallization temperature of the polymer resin at ambient pressure as determined by the PVT graph of the resin, and selecting and applying local pressure on the polymer melt to increase the crystallization temperature towards the given melt processing temperature.
The examiner argues that claim 22 as amended does not require selecting pressure to increase crystallization temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 2010/0035009), hereinafter Radermacher, in view of van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp.
Regarding claims 20 and 21, Radermacher teaches a method for manufacturing a polymer article comprising injecting or extruding a molten polypropylene based polymer in a flow path for converting it into a semi-final shape, wherein the polypropylene based polymer has a MFR between at least 0.3 and 100 g/10min (polypropylene used in injection molding has a melt flow index of 1 to 50 dg/min, [0022]), or 
a method for manufacturing a polymer article comprising injecting or extruding a molten polyethylene based polymer in a flow path for converting it into a semi-final 

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

Radermacher does not explicitly disclose an applied Weissenberg number and a Deborah number for injecting.
	However, van Erp teaches a Weissenberg number of greater than 50 for conditions of flow that induce crystallization (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left). Further, van Erp teaches that the Deborah number is equal to the Weissenberg number in the experiments disclosed in the reference (pg. 5896, footnote 1). The Weissenberg and Deborah numbers are squarely within the claimed ranges. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the flow conditions disclosed by van Erp to the method disclosed by Radermacher since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to apply flow conditions giving a Weissenberg and Deborah number over 50 in order to induce crystallization, as suggested by van Erp (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left).

Claims 23-30 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 2010/0035009), hereinafter Radermacher, and van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, as applied to claims 20 and 21, and in further view of Dircx (WO 2010/060641), hereinafter Dircx, as evidenced by He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claims 23-25, the combination of Radermacher and van Erp teaches all the limitations of claims 20 and 21, but neither teaches modifying the flow path of the molten semi-crystallizable polymer within the hot runner system.
	However, Dircx teaches modifying the flow path of the molten polymer within the hot runner system for inducing a selected shear (shear on the polymer melt is regulated within the hot runner system and the hot runner system is specifically designed using cavity geometry in order to induce the chosen shear, pg. 5, lines 9-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hot runner path as disclosed by Dircx in the injection molding apparatus disclosed by Radermacher since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(D). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the hot runner path for 
Further, a person having ordinary skill in the art before the effective filing date of the claimed invention would have modified the different geometrical configurations (pg. 6, lines 16-25) in order to obtain the desired local shear and local pressure.
Regarding claim 26, the combination above of Gupta and Dircx teaches all the limitations of claims 20 and 23, and Dircx further teaches using a mixture of polymers with different molecular weights (mixture of a high and low molecular weight polymer is molted and pushed through the shear flow area, pg. 10, lines 11-21).
The examiner notes that the “in order to obtain a lower crossover frequency ω1 without substantially increasing the Mw of the obtained blend or compound” limitation of claim 24 simply express the intended result of process steps positively recited. See MPEP 2111.04.

a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

In the alternative, as the combination above of Radermacher, van Erp, and Dircx teaches all the limitations of claims 20, 23, and 26, it is the examiner’s position that substantially the same result as claimed will occur since the prior art reads on all the positively recited method steps.
Regarding claims 27 and 28, the combination of Radermacher, van Erp, and Dircx as applied to claims 20 and 23-26 teaches all the limitations of claim 20, and this combination further teaches applying a shear and/or extensional deformation on the polymer melt (inherent, there will always be shear and extensional deformation on the polymer melt when flow is induced from injection), wherein applying shear and/or extension deformation on the polymer melt comprises selectively modifying the flow path of the molten semi-crystallizable polymer as a function of local pressure profile over at least part of the flow path, said local pressure profile being determined as a function of optimized response of the polymer melt to the applied local shear and/or extensional deformation over at least said part of the flow path (see claims 23-26); and 
wherein the flow path of the polymer melt is modified as a function of local pressure profile over at least part of the flow path, said local pressure profile being determined as a function of required critical shear over at least said part of the flow path (see claims 23-26).
Regarding claims 29 and 30, the combination of Radermacher, van Erp, and Dircx, as applied to claims 20 and 23-26, teaches all the limitations of 20 and 27, and further teaches wherein the flow path of the polymer melt is modified as a function of local pressure profile over at least part of the flow path (see claim 25), and wherein the polymer melt is converted at a given processing temperature (inherent, there will always be a given processing temperature), wherein said processing temperature is higher than the crystallization temperature of the polymer resin at ambient pressure as determined from the corresponding PVT graph of the resin (inherent, the injected polypropylene is melted and the melting temperature of PP is always higher than the crystallization 
Regarding claims 34-38, the combination of Radermacher, van Erp, and Dircx, as applied to claims 20-21 and 23-26, teaches all the limitations of claims 20-21, 23, 24, and 34-36 (see claims 23-26).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 2010/0035009), hereinafter Radermacher, van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, and Dircx (WO 2010/060641), hereinafter Dircx, as applied to claims 20, 23-26, and 30, and in further view of He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 31, the combination of Radermacher, van Erp, and Dircx teaches all the limitations of claims 20, 23-26, and 30, but none teaches wherein said given processing temperature is within a range of 5 to 40° C higher than the crystallization temperature of the polymer resin at ambient pressure.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a melting temperature in Radermacher around 50°C higher than the crystallization temperature of the PET as disclosed by He since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have used a melting temperature around 50°C higher than the crystallization temperature of the PET at ambient pressure in order to have a high enough temperature to have a melt and a low enough temperature to limit heating/energy expenditure. 
	Furthermore, the examiner notes that the injection molded product is solidified at some point and thus the processing temperature will at some point be between the melting temperature and the crystallization temperature. Because this is around 50°C, the processing temperature will at some point be 5 to 40°C above the crystallization temperature.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 2010/0035009), hereinafter Radermacher, van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, and Dircx (WO 2010/060641), hereinafter Dircx, as applied to claims 20, 23-26, and 30, and in further view of Kubat (US Patent No. 4,237,089), hereinafter Kubat, as evidenced by He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 32, the combination of Radermacher, van Erp, and Dircx teaches all the limitations of claims 20, 23-26, and 30, but none explicitly specifies the applied local pressure.
However, Kubat teaches injection molding PETP (Col. 2, lines 48-68) with a holding pressure above 250 MPa (Col. 2, lines 11-42), which overlaps the claimed range from 250 to 500 MPa.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the pressure disclosed by Kubat in the method disclosed by Radermacher since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use this pressure range in order to bring about a reduction in the overall internal stress level of injection molded products of thermoplastic resins and give highly improved mechanical strength properties, as suggested by Kubat (Col. 2, lines 11-42).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles"), hereinafter Gupta, in view of van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, as evidenced by Sanches ("Comparative techniques for molecular weight evaluation of poly (ethylene terephthalate) (PET)”), hereinafter Sanches.
Regarding claim 22, Gupta teaches a method for manufacturing a polymer article comprising: 
injecting a molten polyester based polymer in a flow path (PET is injected into the mold, bottom of pg. 370 and pg. 371, Fig. 28) for converting it into a (semi)final shape.
Gupta does not explicitly teach the MW of the polymer, but Gupta does teaches that the intrinsic viscosity range for bottle grade PET is [η]=.70-.85 dL/g (pg. 320, Table 1, bottle grade). Intrinsic viscosity, [η], can be converted into Mw by the equation found below, as evidenced by Sanches (pg. 691, Eqn. 8).
                        
                            
                                
                                    η
                                
                            
                            =
                            .
                            70
                            -
                            .
                            85
                            
                                
                                    d
                                    L
                                
                                
                                    g
                                
                            
                        
                      (pg. 320, Table 1, bottle grade)
                        
                            
                                
                                    η
                                
                            
                            =
                            4.68
                            x
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                
                                                
                                                    w
                                                
                                            
                                        
                                    
                                
                                
                                    0.68
                                
                            
                        
                      (pg. 691, Eqn. 8)

The Mw range of 46,655 – 62,073 g/mol is squarely within the claimed range.
Gupta does not explicitly disclose an applied Weissenberg number of at least 0.375 for injecting and a Deborah number of at least 0.75 for injecting.
	However, van Erp teaches a Weissenberg number of greater than 50 for conditions of flow that induce crystallization (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left). Further, van Erp teaches that the Deborah number is equal to the Weissenberg number in the experiments disclosed in the reference (pg. 5896, footnote 1). The Weissenberg and Deborah numbers are squarely within the claimed ranges. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the flow conditions disclosed by van Erp to the method disclosed by Gupta since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to apply flow conditions giving a Weissenberg and Deborah number over 50 in order to induce crystallization, as suggested by van Erp (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles"), hereinafter Gupta, and van Erp (van Erp, Tim B., et al. "Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, as applied to claim 22, and in further view of Dircx (WO 2010/060641), hereinafter Dircx, as evidenced by Sanches ("Comparative techniques for molecular weight evaluation of poly (ethylene terephthalate) (PET)”), hereinafter Sanches.
Regarding claims 39 and 40, the combination of Gupta and van Erp teaches all the limitations of claim 22, but Gupta does not teach modifying the flow path of the molten semi-crystallizable polymer within the hot runner system.
However, Dircx teaches modifying the flow path of the molten polymer within the hot runner system for inducing a selected shear (shear on the polymer melt is regulated within the hot runner system and the hot runner system is specifically designed using cavity geometry in order to induce the chosen shear, pg. 5, lines 9-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hot runner path as disclosed by Dircx in the injection molding apparatus disclosed by Gupta since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(D). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the hot runner path for inducing controlled local shear in order to obtain preforms and blow molded articles that have superior properties over products made by conventional methods, as suggested by Dircx (pg. 4, lines 18-24).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748